Affirmed and Opinion Filed February 8, 2021




                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-19-00240-CV

   TIFFANY POLLARD, INDIVIDUALLY AND AS TRUSTEE OF THE
         MARIE MERKEL CHILDREN’S TRUST, Appellant
                            V.
                RUPERT M. POLLARD, Appellee

                    On Appeal from the 95th District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-18-12515

                        MEMORANDUM OPINION
                Before Justices Pedersen, III, Reichek, and Carlyle
                         Opinion by Justice Pedersen, III
      This is an interlocutory appeal from the trial court’s February 26, 2019 Order

Dismissing Claims Pursuant to the TCPA (the “Order”). The Order dismissed four

claims brought below by appellee Rupert M. Pollard (“Rupert”) against his daughter,

Tiffany Pollard (“Tiffany”). In this Court, Tiffany raises eight issues, arguing that

Rupert’s remaining six claims should have been dismissed pursuant to her motion

under the Texas Citizens Participation Act (the “TCPA”). See TEX. CIV. PRAC. &
REM. CODE ANN. §§ 27.001–.011.1 We affirm the trial court’s Order and remand this

case for further proceedings.

                                               Background

         This lawsuit’s long roots lie in a suit for divorce filed in 1992 by Marie A.

Merkel Pollard (“Marie”) against Rupert. Despite a significant amount of litigation

stemming from that divorce action, when Merkel died in 2004, she and Rupert were

still legally married. Litigation soon commenced over handling of and entitlement

to Marie’s estate. Rupert and Marie’s son, Matthew Pollard (“Matthew”), was

appointed executor of his mother’s estate and Trustee of the Pollard Resident Trust.

Their daughter, Tiffany, was named Trustee of the Marie Merkel Children’s Trust.

         Rupert filed this lawsuit against Matthew and Tiffany in August 2018,

contending that—after their mother’s death—“Ma[t]thew and Tiffany spent the next

ten (10) years exhausting Rupert and Marie’s assets in their pointless vendetta

against their father.”2 Rupert accuses his children of “relentlessly deplet[ing]

Marie’s Estate through overt self-dealing, which was intentionally withheld,

undisclosed, and hidden from and at the expense of their father.” Among his factual



    1
     The Texas Legislature amended the TCPA effective September 1, 2019. Those amendments apply to
“an action filed on or after” that date. Act of May 17, 2019, 86th Leg., R.S., ch. 378, § 11, 2019 Tex. Sess.
Law Serv. 684, 687. Because the underlying lawsuit was filed before September 1, 2019, the law in effect
before September 1 applies. See Act of May 21, 2011, 82d Leg., R.S., ch. 341, § 2, 2011 Tex. Gen. Laws
961–64, amended by Act of May 24, 2013, 83d Leg., R.S., ch. 1042, §§ 1–3, 5, 2013 Tex. Gen. Laws 2499–
2500. All citations to the TCPA are to the version before the 2019 amendments took effect.
    2
        Rupert sued his children in both their individual and representative capacities.


                                                     –2–
allegations, Rupert alleges that Matthew and/or Tiffany: charged excessive

attorney’s fees to the estate; incurred excessive property storage and maintenance

expenses; borrowed money from, and paid interest to, themselves on behalf of the

estate; incurred excessive maintenance expenses on the parents’ homestead while

excluding Rupert from that home3; classified estate claims improperly and made

inappropriate distributions; sold Rupert’s property to pay estate expenses; and failed

to pay debts of the estate. Rupert asserts the following legal claims against one or

both of his children: breach of fiduciary duty; homestead claims4; waste; conversion;

fraud on the community; quiet title; conspiracy; joint enterprise; declaratory

judgment; and equitable relief, including unjust enrichment, restitution, and

constructive trust.

         Tiffany filed Defendant Tiffany Pollard’s Motion to Dismiss Plaintiff’s

Claims under the Texas Citizens’ Participation Act and Brief in Support (the

“Motion”), in both her individual and representative capacity, seeking to dismiss a

number of Rupert’s claims. The trial court granted the Motion as to four specific

claims in its Order and did not speak to any other claims. The Motion is considered

denied as to all other claims that were raised in the Motion. See Avila v. Larrea, 394




    3
     A significant asset at issue throughout the divorce and estate litigation has been Rupert and Marie’s
home on Beverly Drive in Dallas County.
    4
        Specifically, Rupert claims that his homestead is not subject to debts of Marie’s estate.

                                                     –3–
S.W.3d 646, 656 (Tex. App.—Dallas 2012, pet. denied) (motion not ruled upon in

statutory time period is denied by operation of law).

      Tiffany appeals the partial denial of her Motion.

                   Determining the Claims Subject to Appeal

      On appeal, Tiffany asks us to render judgment that Rupert will take nothing

on any of his claims. To avoid any confusion as to the claims properly before us—

as well as the claims dismissed and those that ultimately remain on remand—we

clarify the proceedings below.

(1)   Rupert’s Claims Against Tiffany

      As we listed above, Rupert pleaded ten claims in his original petition. Two of

those claims—homestead claims and quieting title—are clearly pleaded only against

Matthew. Although the language of the petition is not always completely clear, we

treat the remaining eight claims—breach of fiduciary duty, waste, conversion, fraud,

conspiracy, joint enterprise, declaratory judgment, and equitable relief—as pleaded

against both Matthew and Tiffany.

(2)   Tiffany’s TCPA Motion

      Tiffany argued in the Motion that her rights to free association or petition were

implicated by seven of Rupert’s ten claims and that those claims should be

dismissed. The following chart identifies the claims raised in the Motion, the

ground(s) argued for dismissal of those claims, and the trial court’s disposition of

the claims.

                                         –4–
      CLAIM RAISED               GROUND ARGUED                DISPOSITION

 Breach of Fiduciary Duty Association                    Dismissed

 Conversion                   Petition                   Dismissed

 Fraud                        Association and Petition   Dismissed

 Quiet Title                  Petition                   [No Ruling]

 Conspiracy                   Association                [No Ruling]

 Joint Enterprise             Association                [No Ruling]

 Declaratory Relief           Petition                   Dismissed



(3)    Claims Before Us on Appeal

       Given this understanding of Rupert’s pleading and Tiffany’s Motion, we draw

the following conclusions:

       (a)     The trial court granted Tiffany’s Motion challenging Rupert’s claims

for breach of fiduciary duty, conversion, fraud, and declaratory judgment. These

claims are not subject to appeal until a final judgment exists. See CIV. PRAC. & REM.

§ 51.014(a)(12) (permitting interlocutory appeal only from denial of motion to

dismiss under section 27.003).




                                         –5–
       (b)     Rupert’s claim to quiet title—although raised in Tiffany’s Motion—

was not pleaded against her, so it is not before us.5

       (c)     Although Rupert pleaded claims against Tiffany for waste and

equitable relief, she did not raise those claims in her Motion, so they are not before

us on appeal.

       It follows that only Rupert’s claims for conspiracy and joint enterprise were

pleaded against Tiffany, were raised in her Motion, and were not dismissed by the

Order. Accordingly, our analysis of Tiffany’s issues on appeal is limited to those

two claims.

                           The TCPA and Standard of Review

       The stated purpose of the TCPA is to “encourage and safeguard the

constitutional rights of persons to petition, speak freely, associate freely, and

otherwise participate in government to the maximum extent permitted by law and,

at the same time, protect the rights of a person to file meritorious lawsuits for

demonstrable injury.” CIV. PRAC. & REM. § 27.002. To that end, the statute permits

a party to file a motion to dismiss a “legal action” against her if the action is based

on, relates to, or is in response to her exercise of her right of free speech, right to

petition, or right of association. Id. § 27.003(a). The movant bears the initial burden

of showing by a preponderance of the evidence that the legal action is based on such


   5
      Tiffany challenges both this claim and Rupert’s homestead claim on appeal, although neither was
pleaded against her. We cannot make a dispositive ruling on a claim that has not been pleaded.
                                                –6–
an exercise of a protected right. Id. § 27.005(b). If the movant makes this showing,

the burden shifts to the nonmovant to establish—by clear and specific evidence—a

prima facie case for each essential element of his claims. Id. § 27.005(c). If the

nonmovant meets its step-two burden and the movant has asserted a defense, the

movant can still prevail if she establishes by a preponderance of the evidence each

essential element of a valid defense to the nonmovant’s claims. Id. § 27.005(d).

        We review de novo a trial court’s ruling on a TCPA motion to dismiss. Dyer

v. Medoc Health Services, LLC, 573 S.W.3d 418, 424 (Tex. App.—Dallas 2019, pet.

denied). We consider the pleadings and any supporting or opposing affidavits in the

light most favorable to the nonmovant. Id.

                              Conspiracy and Joint Enterprise6

        In her first appellate issue, Tiffany asserts that she established by a

preponderance of the evidence that Rupert’s claims are based on, related to, or in

response to her exercise of the right of association.7 The TCPA defines the “exercise

of the right of association” as “a communication between individuals who join

together to collectively express, promote, pursue, or defend common interests.” CIV.

PRAC. & REM. § 27.001(2).




    6
       Although Rupert pleaded these causes of action separately, both parties’ briefing addresses them
together and treats them identically. We agree that—under the facts of this case—the two claims can be
treated as one for purposes of determining whether they implicate the right of association under the TCPA.
    7
      As the chart above indicates, this right of association is the single basis on which Tiffany invoked
the TCPA and challenged Rupert’s claims for conspiracy and joint enterprise.
                                                  –7–
      Tiffany relies upon Rupert’s numerous pleaded allegations that she and

Matthew—and in some instances, she and Matthew and Marie and their attorneys—

communicated for the common purpose of depriving Rupert of assets to which he

was entitled. These communications appear to fall within the plain language of the

TCPA’s definition of the exercise of the right of association, i.e., they were allegedly

made between individuals joined together to pursue the common interest of

depriving Rupert of assets at issue in this lawsuit. See id. However, we have

recognized that if we were to limit our interpretation of this portion of the statute to

the text of the definition, we would be “giving constitutional right of association

protection to virtually any private communications between two people about a

shared interest.” Dyer, 573 S.W.3d at 426 (citing ExxonMobil Pipeline Co. v.

Coleman, 464 S.W.3d 841, 847 (Tex. App.—Dallas 2015), rev’d on other grounds,

512 S.W.3d 895 (Tex. 2017)). This would be “an absurd result” that would not

promote the purpose of the TCPA to curb strategic lawsuits against public

participation. Id. In construing statutes, our primary objective is to give effect to the

Legislature’s intent. Silguero v. CSL Plasma, Inc., 579 S.W.3d 53, 59 (Tex. 2019).

Therefore, we have interpreted the TCPA’s definition of “right of association” in

light of the purpose of the statute and concluded that it would be “illogical” to apply

the TCPA to private communications that discussed an alleged conspiracy and that

did not involve public or citizen participation. Dyer, 573 S.W.3d at 426. Instead, to

constitute an exercise of the right of association under the TCPA, the communication

                                          –8–
relied upon by the movant must involve matters of public or citizen’s participation.

See id.; see also Goldberg v. EMR (USA Holdings) Inc., 594 S.W.3d 818, 828 (Tex.

App.—Dallas 2020, pet. denied) (“Defendants failed to prove by a preponderance

of the evidence that their communications involved any matters of public or citizen’s

participation. Therefore, their communications were not exercises of the right of

association.”).

      Tiffany first contends that Rupert’s allegations of conspiracy and joint

enterprise meet this standard because they involve the disposition of Marie’s estate

(including certain community property) and “two decades of publicly filed

lawsuits.” She cites no authority for the proposition that the estate proceedings of a

private individual involve public or citizen’s participation, and we have found no

such authority. Likewise, we find no authority supporting the notion that extended

litigation between and among these parties becomes a matter of public or citizen’s

participation merely because of its volume or allegedly repetitive nature. On the

contrary, the allegations made by Rupert are of an intensely personal nature, and

they address actions involving the personal relationships within the Pollard family.

      Tiffany also argues that Rupert’s conspiratorial allegations involve a public

interest because they “pertain to the disposition [of] and interests in real property.”

She asserts that “the State of Texas has the right and power to control and regulate

the use of land,” and she identifies such governmental activities as preservation of

public health, zoning regarding use of land, valuing land, and levying taxes as

                                         –9–
matters of public interest. She concludes that the parties’ disputes involving the

Beverly Drive property implicate the public’s interest in all these matters. We

acknowledge that communications about such governmental activities could, under

some circumstances, implicate public or citizen’s participation. However, we

disagree that Rupert’s allegations that Tiffany and others joined together to deprive

him of his ownership rights in that property implicate any such public participation.

       We conclude instead that Rupert’s allegations of conspiracy and joint

enterprise are comparable to the communications relied upon by the Dyer appellants,

i.e., private communications involving the common interest of attempting to use the

plaintiff’s confidential information and to steal the plaintiff’s business. Dyer, 573

S.W.3d at 425. In that case, we concluded that construing the TCPA to provide the

appellants a right of association based solely on such communications would be “an

absurd result that would not further the purpose of the TCPA to curb strategic

lawsuits against public participation.” Id. at 426–27. For the same reason, we reject

Tiffany’s contention that the TCPA should protect her alleged communications

involving the common interest of depriving Rupert of assets to which he was

entitled.

       We conclude that Tiffany failed to carry her initial burden to prove by a

preponderance of the evidence that Rupert’s conspiracy and joint enterprise claims

are legal actions based on, related to, or in response to her exercise of the right of



                                        –10–
association. CIV. PRAC. & REM. § 27.005(b). Accordingly, the TCPA does not apply

to these claims, and we overrule Tiffany’s first issue.8

                                            Conclusion

        We affirm the trial court’s Order. We remand this cause to the trial court to

award Tiffany her court costs and reasonable attorney’s fees incurred in defending

against Rupert’s claims that were dismissed by the Order, see CIV. PRAC. & REM.

§ 27.009(a)(1), and for all further proceedings.




                                                     /Bill Pedersen, III//
190240f.p05                                          BILL PEDERSEN, III
                                                     JUSTICE




    8
       As we discussed above, conspiracy and joint enterprise were the only claims properly before us in
this appeal. Tiffany’s Motion challenged those two claims only on the ground of her right of association.
Given our conclusion that the TCPA does not apply to these claims on that ground, we do not reach any of
her remaining issues.
                                                 –11–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                   JUDGMENT

TIFFANY POLLARD,                               On Appeal from the 95th District
INDIVIDUALLY AND AS                            Court, Dallas County, Texas
TRUSTEE OF THE MARIE                           Trial Court Cause No. DC-18-12515.
MERKEL CHILDREN’S TRUST,                       Opinion delivered by Justice
Appellant                                      Pedersen, III. Justices Reichek and
                                               Carlyle participating.
No. 05-19-00240-CV           V.

RUPERT M. POLLARD, Appellee

       In accordance with this Court’s opinion of this date, the judgment of the trial
court is AFFIRMED.

      It is ORDERED that appellee Rupert M. Pollard recover his costs of this
appeal from appellant Tiffany Pollard, Individually and as Trustee of the Marie
Merkel Children’s Trust.


Judgment entered this 8th day of February, 2021.




                                        –12–